Name: Council Regulation (EEC) No 2066/92 of 30 June 1992 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulation (EEC) No 468/87 laying down general rules applying to the special premium for beef producers and Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No I. 215 / 49 COUNCIL REGULATION (EEC) No 2066 / 92 of 30 June 1992 amending Regulation (EEC) No 805 /68 on the common organization of the market in beef and veal and repealing Regulation (EEC) No 468 / 87 laying down general rules applying to the special premium for beef producers and Regulation (EEC) No 1357 / 80 introducing a system of premiums for maintaining suckler cows THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the beef and veal sector is persistently subject to economic factors which , given the possibilities for exports to third countries , cause structural imbalance between supply and demand on the Community market ; Whereas , in order to redress the situation of agriculture in general , measures must be applied both in the farming sectors supplying raw materials for beef and veal production and in the beef and veal sector itself; whereas , as a result of these measures , the intervention price for beef is to be reduced ; Whereas , given the consequences for producers , substantial compensation should be granted in the form of premiums , subject to a limit on the number of eligible male animals to that corresponding to an economically viable holding; whereas , given the variety of stockfarming enterprises , the special premium for beef producers and the premium for maintaining suckler cow herds should be continued ; whereas these schemes should be adapted to the new situation by redefinition of the conditions of grant ; Whereas the reorientation of the premiums should not be reflected in an increase in overall production ; whereas , to that end , the number of animals eligible for premiums should be limited by applying regional and individual ceilings respectively to be determined in accordance with reference years ; whereas most of- the Member States do not have the information necessary regarding the special premium arrangements to establish the individual reference ceilings for each producer ; whereas , furthermore , such detailed assessments would pose a variety of administrative problems ; whereas the Member States should therefore be given the choice between establishing individual or regional ceilings ; Whereas slaughtering too great a number of animals during the slaughtering season could disturb the market and result in excessive buying-in for intervention ; whereas to encourage the putting up for slaughter of male animals outside the annual 'off grass' period , an additional premium should be granted , subject to certain conditions , to the special premium for animals slaughtered out of season during the first four months of the year ; Whereas , as regards the suckler cow premium , provision should be made for individual reference ceilings ; whereas some increases in production become necessary because of changes in stock or production capacity of the recipients ; whereas it is therefore advisable to provide for the possibility of transferring rights acquired in respect of individual ceilings to other producers , under certain conditions , either together with the holding or without retaining the link between premium rights and land farmed ; Whereas new producers and existing producers whose individual ceilings do not correspond , for various reasons , to normal movement in suckler cow herds must not be excluded from right to premium ; whereas provision should be made to this effect to set up a national reserve , initially by means of a flat-rate levy on the individual ceilings of all producers and subsequently to be funded and administered in accordance with Community criteria ; whereas , for the same reason , it is appropriate to make the transfer of the right to premium without transfer of the holding subject to rules whereby part of these transferred rights may be withdrawn without compensatory payment and to allocate the rights withdrawn to that national reserve; Whereas , in order to support producers in the less-favoured areas , provision should me made to set up an additional reserve to be distributed exclusively between such producers ; Where it is opportune to establish a link between sensitive zones or localities and the production of suckler cows so as to ensure the maintenance of this production especially in areas where there is no other alternative ; H OJ No C 303 , 22 . 11 . 1991 , p. 29 . ( 2 ) OJ No C 125 , 18 . 5 . 1992 . ( 3 ) OJ No C 98 , 21 . 4 . 1992 , p. 20 . Whereas , given the rising trend towards intensification of beef and veal production , premiums for stockfarming should 30 . 7 . 92No L 215 / 50 Official Journal of the European Communities Whereas in order to simplify agricultural legislation the premium arrangements and intervention measures should be grouped in two separate sections of Regulation (EEC ) No 805 / 68 ( 3 ); Whereas Regulations (EEC) No 468 / 87 ( 4 ) and (EEC ) No 1357 / 80 ( s ) shall be repealed , HAS ADOPTED THIS REGULATION: be determined with due regard for the various possibilities of use of the forage capacity of each holding in relation to the numbers and species of animals held ; whereas , to encourage extensive production , the grant of such premiums should be subject to compliance with a maximum stocking density on the holding, and an additional amount should be granted to producers who do not exceed a minimum stocking rate ; whereas , however , the situation of small producers should be taken into consideration ; Whereas one of the market destabilizing factors is the availability for rearing of a large number of male calves of dairy breeds; whereas in view of the different production structures in the Member States , the latter should be allowed to choose between paying a slaughter premium for such calves and introducing a new intervention scheme for lightweight carcases of male animals ; Whereas the amounts of the special premiums and suckler cow premiums should be adapted progressively in several stages ; whereas , in order to achieve the desired economic target , the premiums must be granted within a certain time limit ; Whereas agriculture in the territories of the new German Lander is still in an unusual situation compared to the rest of the Community ; whereas it is subject to an ongoing and deep process of restructuring bywhich the size and management of many holdings will change as well as their productive structure ; whereas these particular circumstances should be taken into consideration by providing for specific measures on a transitional basis ; whereas special regional ceilings should therefore be fixed for the special premium and suckler cow premium arrangements and whereas Germany should be authorized to establish the operating details of such measures ; whereas the Council will take a decision on the integration of the territory of the new German Lander into the Community scheme on the basis of a Commission report ; Whereas , in the case of the suckler cow premium , specific conditions must be laid down to permit the transition from the old arrangements to the new; Whereas , in order to maintain the consistency ofCommunity agricultural legislation , it is appropriate to use existing legislative instruments to lay down conditions concerning extensification of production ; whereas Council Regulation (EEC) No 2328 / 91 of 15 July 1991 on improving the efficiency of agricultural structures (') and Council Directive No75 / 268 /EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ( 2 ), can be used for this purpose ; Whereas , in order to monitor stockfarming enterprises qualifying for premiums, a system of marking and registration of stock satisfying identical criteria throughout the Community must be introduced; Article 1 Regulation (EEC ) No 805 / 68 is hereby amended as follows : 1 . the following heading shall be inserted before Article 4a : 'Section 1  Premiums'; 2 . Article 4a shall be replaced by the following: 'Article 4a For the purposes of this section :  "producer" shall mean an individual farmer , whether a natural or a legal person or group of natural or legal persons , irrespective of the legal status conferred by national law on such a group or its members , whose holding is located in Community territory and who is engaged in rearing bovine animals ,  "holding" shall mean all the production units managed by the producer and located in the territory of a single Member State ,  "suckler cow" shall mean : ( i ) a cow belonging to a meat breed or born of a cross with a meat breed , and belonging to a herd intended for rearing calves for meat production ; and ( ii ) an in-calf heifer , meeting the same criteria , which replaces a suckler cow. Article 4b 1 . A producer holding male bovine animals on his holding may qualify , on application , for a special premium . It shall be granted in the form of an annual premium per calendar year per holding within the limits of regional ceilings for not more than 90 animals for each of the age brackets referred to in paragraph 2 . 2 . The premium shall be granted no more than twice in the life of each male bovine animal : ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . Last amended by Regulation (EEC) No 1628 / 91 (OJ No L 150 , 15 . 6 . 1991 , p . 16 ). ( «) OJ No L 48 , 17 . 2 . 1987 , p . 4 . (&gt;) OJ No L 218 , 6 . 8 . 1991 , p. 1 . ( 2 ) OJ No L 128 , 19 . 5 . 1975 , p. 1 . Last amended by Regulation (EEC ) No 797 / 85 (OJ No L 93 , 30 . 3 . 1985 , p. 1 ). ( J ) OJ No L 140 , 5 . 6 . 1980 , p. 1 . 30 . 7 . 92 Official Journal of the European Communities No L 215 / 51  the first time at the age of 10 months ,  the second time after it has reached the age of 22 months . To qualify for the premium , any animal for which an application has been made , must be held for fattening by the producer for a given period . 3 . When in a given region the total number of animals for which an application has been made and which satisfy the conditions for granting the special premium exceeds the regional ceiling , the number of eligible animals per producer for the year in question shall be reduced proportionally . When calculating the total number account shall be taken only of animals in the 10 to 21-month age bracket for which an application has been made . Within the meaning of this Article , the following definitions shall apply : ( a ) "region": a Member State or region within a Member State at the choice of the Member State concerned ; (b ) "regional ceiling": the number of animals within a region and under a reference year which have qualified for the special premium ; the Member States may choose 1990 , 1991 or 1992 as the reference year for their entire territory . TheMember States shall inform the Commission by 31 January 1993 of the reference year of their choice . 4 . Where the Member States have the necessary information , they may allocate to all producers individual ceilings within the limits of the Member States' regional ceilings and on the basis of objective criteria . In such cases : ( a ) each producer's right to premium shall be limited to his individual ceiling; ( b ) the proportional reduction shall not apply ; (c) the Member States shall lay down special management conditions on the basis of the principles laid down in Articles 4e and 4f. 5 . Member States may decide to grant the premium at the time of slaughter. It shall be granted only in respect of carcases weighing not less than 200 kg. The premium shall be paid or passed back to the producers . The United Kingdom shall be authorized to apply in Northern Ireland a system for granting the special premium which differs from that applied in the remainder of its territory . 6 . The amount of the premium per eligible animal shall be :  ECU 60 for the 1993 calendar year ,  ECU 75 for the 1994 calendar year ,  ECU 90 for the 1995 calendar year and thereafter . Save in duly justified exceptional cases , payment must be made as soon as the inspections are carried out and not later than 30 June of the year following the calendar year in respect of which the premium is applied for . 7 . At the latest from the time of the first premium application , each male bovine animal must be covered by an administrative document until slaughter . 8 . Detailed rules for applying this Article shall be adopted by the Commission in accordance with the procedure laid down in Article 27 . Article 4c 1 . Where , in a Member State , the number of male bovine animals slaughtered during the period 1 September to 30 November of the year exceeds 40% of annual slaughterings of male bovine animals producers may qualify , as from the 1993 calendar year , on application , for an additional premium to the special premium granted under Article 4b (deseasonalization premium). In order to establish whether the 40 % has been exceeded , account shall be taken of slaughtering carried out during the second year preceding that of the slaughter of the animal benefiting from the premium. For the purposes of applying this Article to the United Kingdom, Northern Ireland shall be regarded as a separate entity . 2 . The amount of this premium shall be set at ECU 60 per male bovine animal which has already benefited from the special premium and which is slaughtered during the period 1 January to 30 April of the following year . 3 . The Commission shall submit to the Council before the end of 1995 a report on the effects of this premium system together with any appropriate proposals . 4 . The Commission shall adopt the procedures for implementing this Article in accordance with the procedure laid down in Article 27 . Article 4d 1 . A producer keeping suckler cows on his holding may qualify , on application , for a premium for maintaining suckler cows ( suckler cow premium). 2 . The producers' right to the premium shall be limited by the application of an individual ceiling . This No L 215 / 52 Official Journal of the European Communities 30, 7 . 92 later than 30 June of the year following the calendar year in respect of which the premium is applied for . Member States may grant an additional national premium, up to a maximum of ECU 25 per cow, provided that no discrimination is caused between stockfarmers in the Member State concerned . In respect of holdings located in a region as referred to in the Annex of Regulation (EEC) No 2052 / 88 ( 2 ) the first ECU 20 per cow of this additional premium shall be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF). 8 . Detailed rules for the application of this Article shall be adopted by the Commission in accordance with the procedure laid down in Article 27 :  in particular those allowing the Member States to determine , taking into account the structure of their herds of suckler cows , the reduction referred to in paragraph 2 ,  and also those relating to the definition of the concept of suckler cow referred to in Article 4a . ceiling shall be equal to the number of animals for which a premium was granted in respect of the reference year , reduced so that the national reserve referred to in Article 4f may be set up . Member States may select 1990 , 1991 or 1992 as the reference year . The Member States shall inform the Commission by 31 January 1993 of the reference year selected . 3 . In the event of natural circumstances resulting in a non-payment or a reduced payment of the premium for the reference year , the number adopted may be that corresponding to the payments made during the nearest reference year . In the event of non-payment or reduced payment of the premium for the reference year , following the applications of the relevant penalties , the number adopted shall be that recorded at the time of the inspection which gave rise to those penalties . 4 . The right to premium shall apply to producers to whom the premium was granted in respect of the reference year and who also requested the premium for the years up to and including 1992 . 5 . The premium shall be granted to any producer not supplying milk or milk products from his holding for 12 months from the day of deposit of the application , provided that he keeps for not less than six months successively in that period a number of suckler cows at least equal to the number in respect of which the premium is applied for . The supply of milk or milk products directly from the holding to the consumer shall not , however , prevent grant of the premium . 6 . The premium shall also be granted to any producer supplying milk or milk products whose individual reference quantity as referred to in Article 5c of Regulation (EEC ) No 804 / 68 0 ) does not exceed 60 000 kilograms . In such cases , the premium shall be granted for a number of suckler cows not exceeding 10 per holding which are kept for not less than six months successively from the day of deposit of the application . The fact of whether cows belong to a suckler herd or to a dairy herd shall be checked on the basis of the beneficiary's reference quantity and an average milk yield to be fixed in accordance with the procedure laid down in Article 27 . 7 . Per eligible animal , the amount of the premium shall be :  ECU 70 for the 1993 calendar year ,  ECU 95 for the 1994 calendar year ,  ECU 120 for the 1995 calendar year and thereafter . Save in duly justified exceptional cases , payment must be made as soon as the inspections are carried out and not 0 ) Regulation (EEC ) No 804 / 68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products (OJ No L 148 , 28 . 6 . 1968 , p. 13 ). Last amended by Regulation (EEC) No 816 / 92 (OJ No L 86 , 1 . 4 . 1992 , p. 83 ). ( 2 ) Council Regulation (EEC ) No 2052 / 88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (OJ No L 185 , 15 . 7 . 1988 , p. 9 ). Article 4e 1 . Where a producer sells or otherwise transfers his holding , he may transfer all his suckler cow premium rights to the person taking over his holding . He may also transfer , in full or in part , his rights to other producers without transferring his holding . In accordance with the procedure laid down in Article 27 , the Commission may lay down specific rules relating to the minimum number which may form the subject of a partial transfer . In the case of transfer without transfer of the holding a part of the transferred rights , which shall not exceed 15 % , shall be returned without compensatory payment to the national reserve of the Member State where his holding is situated to be distributed free of charge to newcomers or to other priority producers referred to in Article 4f (2 ). 2 . The Member States : ( a ) shall take the necessary measures to prevent premium rights being transferred outside sensitive No L 215 / 5330 . 7 . 92 Official Journal of the European Communities areas or regions where beef and veal production is particularly important for the local economy ; (b ) may provide either that the transfer of rights without transfer of the holding is carried out directly between producers or that it is carried out through the intermediary of the national reserve . 3 . Member States may authorize , before a date to be determined , temporary transfers of part of the premium rights which are not intended to be used by the producer who holds them. 4 . Premium rights transferred and /or temporarily transferred to a producer shall be in addition to those which were assigned to him originally with his original ceiling . 5 . Detailed rules for the application of this Article shall be adopted by the Commission in accordance with the procedure laid down in Article 27 . These detailed rules shall concern in particular provisions enabling the Member States to resolve problems relating to the transfer of premium rights by producers who are not the owners of the land occupied by their holdings . Article 4f 1 . Each Member State shall set up an initial national reserve equal to at least 1 % and at the most 3 % , of the total number of animals for which a suckler cow premium has been granted under the reference year to producers whose holdings are situated in their territory . To this national reserve shall also be added any premium rights withdrawn pursuant to Article 4e ( 1 ). For Germany the initial national reserve shall be calculated on the basis of the total number of animals for which a suckler cow premium was granted under the reference year to producers whose holdings are situated in the former German Lander . This reserve concerns only those producers . 2 . TheMember States shall use their national reserves for granting , within the limits of those reserves , in particular rights to the producers referred to below: (a ) producers who applied for a premium before 1 January 1993 and who have proved to the satisfaction of the oompfetent authority that the application of individual ceilings in accordance with Article 4d (2 ) would put at risk the viability of their holdings , taking account of the implementation of an investment programme in the beef and veal sector before 1 January 1993 ; (b ) producers who have submitted in respect of the reference year a premium application which as a result of exceptional circumstances does not correspond to the actual situation as established during the previous years ; ( c ) producers who have regularly submitted premium applications without , however , having submitted an application under the reference year ; (d ) producers who submit a premium application for the first time during the year following the reference year or subsequent years ; ( e ) producers who have acquired part of the land previously used for cattle breeding by other producers . 3 . An additional reserve shall be created equal to 1 % of the total of the individual ceilings of the producers in the less-favoured areas of each Member State ; this reserve will be assigned exclusively to producers in those areas in accordance with criteria to be determined by the Member States . For Germany , the additional reserve shall be equal to 1 % of the sum of individual limits applicable to producers whose holdings are situated in the less-favoured zones of the former German Lander . This reserve shall concern only those producers . 4 . Detailed rules for the application of this Article shall be adopted by the Commission in accordance with the procedure laid down in Article 27 . The same procedure shall be used for adopting:  the measures applicable where , in a Member State , the national reserve is not used ,  the transitional measures required to ease the passage from the pre-existing system to the system laid down in this Regulation , and , in particular , those measures concerning producers who benefited from the suckler cow premium for the first time under the year 1 991 or 1992 in cases where one or either of these years directly succeeds the reference year chosen by the Member State concerned . 5 . Before 1 July 1996 the Commission shall submit to the Council a report on the application of the system laid down in Article 4e and in the present Article together with any necessary proposals . Article 4g 1 . The total number of animals qualifying for the special premium and the suckler cow premium shall be limited by the application of a stocking density on the holding . This stocking density shall be expressed in livestock units (LU ) per unit of forage area of the holding used for the animals carried on it . However , a producer shall be exempt from the application of the stocking No L 215 / 54 Official Journal of the European Communities 30 . 7 . 92 Article 4i 1 . Operators may qualify for a processing premium in respect of male dairy-breed calves which are withdrawn from production before exceeding the age of ten days (processing premium). 2 . The amount of the premium shall be ECU 100 per calf withdrawn . Save in duly justified exceptional cases , payment must be made within a period not exceeding four months from the date of submission of the application . 3 . Each Member State may decide not to apply the processing premium , taking account of its production structure . In that case , it shall participate in the special intervention arrangements for lightweight carcases provided for in Article 6a . 4 . In accordance with the procedure laid down in Article 27 , the Commission :  shall adopt detailed rules for applying this Article , and  may amend the amount of the premium or decide to suspend the grant thereof. Article 4j Where an infringement of Article 2 of Directive 88 / 146 / EEC (*) is established , the animal concerned shall not be eligible for the premiums provided for in this section . density if the number of animals held on his holding and to be taken into account for determining the stocking density is not more than 15 LU . 2 . The stocking density shall be set at :  3,5 LU / ha for the 1993 calendar year ,  3 LU/ha for the 1994 calendar year ,  2,5 LU / ha for the 1995 calendar year ,  2 LU /ha from the 1996 calendar year onwards . 3 . For determining the stocking density of the holding, account shall be taken of:  the male bovine animals , suckler cows , sheep and / or goats for which premium applications have been submitted , as well as the dairy cows needed to produce the reference quantity of milk allocated to the producer . The number of animals shall be converted to LU by reference to the conversion table in Annex I to Regulation (EEC ) No 2328 / 91 ,  the forage area , meaning the area of the holding available throughout the calendar year for rearing bovine animals and sheep and /or goats . The forage area does not include buildings , woods, ponds , paths or areas used for other crops eligible for Community aid or permanent crops or horticultural crops , or areas qualifying for the same system as that laid down for the producers of certain arable crops , or subject to a national or Community set-aside scheme other than the scheme referred to in point ( a ) of the third subparagraph of Article 2 (3 ) of Regulation (EEC) No 2328 / 91 . Forage area includes areas in shared use and areas which are subject to mixed cultivation under rules to be adopted in accordance with the procedure laid down in Article 27 . 4 . Bovine animals for which the special premium or the suckler cow premium is granted must be identified by appropriate marking . Identification data shall be entered in a special register kept by the producer .- 5 . The Commission shall adopt detailed rules for applying this Article in accordance with the procedure laid down in Article 27 and in particular those enabling improper application of the stocking density to be prevented . Article 4h 1 . Producers receiving the special premium and / or the suckler cow premium may qualify for an additional amount of ECU 30 per premium granted provided that the stocking density for their holdings during the calendar year is less than 1,4 LU per hectare . 2 . The Commission shall adopt detailed rules for applying this Article in accordance with the procedure laid down in Article 27 . (*) Council Directive 88 / 146 / EEC of 7 March 1988 prohibiting the use in livestock of farming of certain substances having a hormonal action (OJ No L 70 , 16 . 3 . 1988 , p. 16 ). Article 4k 1 . By way of derogation from the provisions of this section , for the territory of the new German Lander : ( a ) the following special regional ceilings shall be fixed : 780 000 male bovine animals , for the special premium ; 180 000 suckler cows , for the suckler cow premium . These ceilings shall include both the premium rights to be allocated initially and any reserve established for this territory ; b ) Germany may authorize the premium rights to be transferred between the two special ceilings , up to 15% of the total of the ceilings ; ( c ) Germany shall determine the conditions under which the special ceilings shall be distributed , and may in particular provide for their regional allocation . 2 . The Commission may adopt detailed rules for implementing this Article in accordance with the procedure laid down in Article 27 . 30 . 7 . 92 Official Journal of the European Communities No L 215 / 55 3 . Before the end of 1995 , the Commission shall submit a report to the Council , accompanied by proposals on the application in the territory of the new German Lander of the rules which apply in the rest of the Community . The Council shall decide on these proposals by the end of 1996 . Article 41 The expenditure incurred in granting the premiums provided for in this section shall be considered as intervention measures within the meaning ofArticle 3(1 ) of Regulation (EEC ) No 729 / 70 .'; 3 . the following heading shall be inserted before Article 5 : 'Section 2  Intervention'; 4 . Article 6 of Regulation (EEC ) No 805 / 68 shall be replaced by the following: 'Article 6 1 . Where the conditions laid down in paragraph 2 are met , buying-in by intervention agencies in one or more Member States or in a region of a Member State of one or more categories , qualities or quality groups , to be determined, of fresh or chilled meat falling within CN codes 0201 10 and 0201 20 11 to 0201 20 59 and originating in the Community may be organized under tender procedures arranged with a view to ensuring reasonable support of the market , having regard to seasonal developments as regards slaughterings . Such purchases may not exceed the following quantities , per year and for the whole Community :  750 000 tonnes for 1993 ,  650 000 tonnes for 1994 ,  550 000 tonnes for 1995 ,  400 000 tonnes for 1996 ,  350 000 tonnes as from 1997 onwards . 2 . For each quality or quality group that may be bought in , the tender procedures may be opened as provided in paragraph 8 whenever , in a Member State or in a region of a Member State , the following two conditions are both met for a period of two consecutive weeks :  the average Community grading market price recorded on the basis of the Community scale for the carcases of adult bovine animals is less than 84 % of the intervention price ,  the average market price recorded on the basis of the said scale in the Member State or States or regions of a Member State is less than 80 % of the intervention price . The intervention price shall be set before the start of each marketing year in accordance with the procedure laid down in Article 43 (2 ) of the Treaty . 3 . Tender arrangements for one or more qualities or quality groups shall be suspended in any one of the following two situations :  where , for two consecutive weeks , the two conditions referred to in paragraph 2 are no longer both met ,  where buying-in is no longer appropriate in view of the criteria set out in paragraph 1 . 4 . Intervention shall also be opened if, for a period of two consecutive weeks , the average Community market price of young uncastrated male animals less than two years old or castrated male animals , recorded on the basis of the Community grading scale for carcases of adult bovine animals , falls short of 78% of the intervention price , and if in a Member State or regions of a Member State , the average market price of young uncastrated male animals less than two years old or castrated male animals , recorded on the basis of the Community grading scale for carcases of adult bovine animals , falls short of 60% of the intervention price ; in this case , buying-in shall take place for the categories concerned in the Member States or regions of a Member State where the price level is below that limit . For this buying-in , and without prejudice to paragraph 5 , all offers shall be accepted . The quantities bought in pursuant to this paragraph shall not be taken into account for the purposes of applying the buying-in ceilings referred to in paragraph 1 . 5 . Only offers equal to or less than the averagemarket price recorded in a Member State or a region of a Member State and increased by an amount to be determined on the basis of objective criteria may be accepted under the buying-in systems referred to in paragraphs 1 and 4 . 6 . For each quality or quality group eligible for intervention , the buying-in prices and the quantities accepted for intervention shall be determined under tender procedures and may , in special circumstances , be fixed by a Member State or a region of a Member State on the basis of recorded average market prices . The tender procedures must ensure equality of access for all persons concerned . They shall be opened on the basis of 30 . 7 . 92No L 215 / 56 Official Journal of the European Communities 200 kg carcase weight and originating in the Community may be organized under tendering procedures . 3 . The quantities of meat bought-in under the special measures shall be taken into account in applying the buying-in ceilings referred to in Article 6(1 ). 4 . The Commission shall adopt the detailed rules for implementing this Article in accordance with the procedure laid down in Article 27 .'; 5 . the following Article shall be inserted : 'Article 30a The amounts to be paid pursuant to this Regulation shall be paid in full to the beneficiaries .' specifications to be determined taking commercial structures into account , where necessary . 7 . Under the procedure provided for in Article 27 :  the categories , qualities or quality groups of products eligible for intervention shall be determined ,  the opening or reopening of tender procedures and their suspension in the case referred to in the last indent of paragraph 3 shall be decided ,  the buying-in prices and the quantities accepted for intervention shall be fixed ,  the amount of the increase referred to in paragraph 5 shall be determined ,  the procedures implementing this Article , and in particular those designed to prevent market prices spiralling downward , shall be adopted ,  any transitional provisions necessary for the implementation of these arrangements shall be adopted . The Commission shall decide on :  opening intervention as referred to in paragraph 4 and suspending it where one or more conditions laid down in that paragraph no longer apply ,  suspending buying-in as referred to in the first indent of paragraph 3 . Article 6a Article 2 1 . Applications for the special premium lodged in respect of the calendar year 1992 shall remain subject to former Article 4a of Regulation (EEC ) No 805 / 68 . Regulation (EEC ) No 468 / 87 shall be repealed with effect from 1 January 1993 . It shall remain applicable to applications lodged not later than 31 December 1992 . 2 . Regulation (EEC ) No 1357 / 80 shall be hereby repealed . It shall remain applicable to applications lodged not later than 31 December 1992 . 1 . The special intervention measures laid down in paragraph 2 may be taken during the period from 1 January 1993 to 31 December 1995 . These measures shall apply exclusively in Member States which have not introduced the processing premium referred to in Article 4i . 2 . By way of derogation from Article 5(2), buying-in by intervention agencies in one or more Member States or in a region of a Member State of certain kinds of fresh or chilled meat from male bovine animals of 150 to Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1993 . However , Article 1 (4 ) shall apply from the first tendering procedure opened in 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA